Citation Nr: 0304060	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-01 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased disability rating for right 
knee disability currently evaluated as 20 percent 
disabling for a tear of the right medial meniscus with 
right ACL laxity, with a separate 10 percent evaluation 
for traumatic arthritis.

2.	Entitlement to an increased disability rating for 
degenerative joint disease, lumbar spine, currently 
evaluated as 20 percent disabling.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded by the Board 
in October 2000 and has now been returned.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not shown to be 
manifested by more than moderate recurrent subluxation or 
lateral instability; there is evidence of right knee 
arthritis on X-ray; the veteran's right knee has most 
recently displayed a 0 to 110 degrees range of motion with 
subjective reports of chronic pain. 

2.  The veteran's low back disability with degenerative joint 
disease has been manifested by no more than moderate 
limitation of motion of the lumbosacral spine and complaints 
of pain; the veteran had 60 degrees of flexion.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected right knee impairment with recurrent 
subluxation or lateral instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2002).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5260, 5261 (2002).

3.  The criteria for a rating in excess of 20 percent for 
service-connected low back disability with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5285, 5286, 5292, 
5293, 5295 (2002); VAOPGCPREC 36-97 (Dec. 12, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA	

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  Here, the RO 
sent the veteran a letter in April 2001, which specifically 
informed him of what information or evidence VA needed in 
order to substantiate his claim.     

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim.  The supplemental 
statement of the case (SSOC), issued in August 2002, informed 
him that, provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002). Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
Here, per the October 2000 Board remand, the veteran was sent 
a letter in December 2000 informing him of what information 
he needed to provide VA in order for us to obtain all 
relevant medical records.  After obtaining said information, 
the RO thereafter sent each of the listed medical providers 
letters requesting that they send VA the veteran's records.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

					II.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected right knee and low back 
disabilities.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes (DC's) are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

A.	Right Knee Disability

The veteran is currently assigned a 20 percent rating under 
Diagnostic Code 5257 for his tear of right medial meniscus 
with anterior cruciate ligament (ACL) laxity, which 
contemplates moderate impairment with recurrent subluxation 
or lateral instability.  Under these rating criteria, a 30 
percent rating requires severe impairment with recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, DC 5257 (2002).  

The medical evidence in this case includes VA progress notes 
from December 1997, which stated that the veteran arrived at 
triage with torn ligaments in his right knee.  The report 
noted that there was prepatellar pain, good range of motion, 
no heat, and no erythema of the right knee.  The examiner 
appears to indicate a questionable assessment of chronic 
tendonitis of the prepatellar tendon right.  A December 1997 
X-ray report revealed minimal degenerative changes at the 
patellofemoral joint.  There were no other abnormalities, no 
joint effusions, or fractures.  An X-ray report from N.W. 
Mississippi Regional Medical Center in July 1998 revealed no 
joint effusions, erosions, sclerosis, or spurring.  The 
impression was a negative right knee.  

The veteran underwent a VA examination in October 1998.  He 
informed the examiner that he had a MRI done that had showed 
a tear of the right medial meniscus.  The report stated that 
the veteran had pain at the medial joint line, but that the 
knee did not seem particularly unstable to him.  Upon 
examination, there was no quadriceps atrophy.  It was noted 
that the veteran was tender at the anteromedial joint line.  
He extended the knee normally and flexed it to 140 degrees.  
The ligaments of the knee were stable except for the anterior 
cruciate ligament (ACL), which had about 0.5cm instability as 
compared to the opposite side.  There was no joint effusion 
and he walked without a limp.  AP and lateral X-rays of the 
right knee were negative.  The diagnoses were a tear of the 
right medial meniscus and an incomplete tear of the right 
ACL.       

At a personal hearing at the Jackson, Mississippi, RO on 
April 22, 1999, the veteran said that his knee swelled when 
he did a lot of walking, that his knee was tender and that it 
gave out on him.  He stated that he was a deputy sheriff and 
that his job involved some walking.  Further he stated that 
he often wore a knee brace while working and that he 
experienced constant pain, which was usually in the form of a 
sharp, shooting pain.  

The veteran also submitted to a VA examination in May 2001 at 
which time he described injuring his knee while playing 
football in Panama in 1990 and said that he was diagnosed 
with a medial meniscus tear.  He complained that his knee 
swelled occasionally and that he suffered from a dull ache 
essentially all the time.  He also described a popping 
sensation and said that his knee "gave out" at times when 
he walked.  The report further stated that the veteran 
adamantly refused surgery and did not take anti-inflammatory 
medications, but that he did undergo physical therapy in 1997 
and that he occasionally would wear a support sleeve.  

Upon examination, the physician commented that he experienced 
difficulty in getting the veteran to relax his muscles and 
that, as a result, the examination was somewhat compromised.  
It was noted that he had a range of motion of approximately 
95 degrees of flexion compared with 115-120 degrees on the 
left and that he lacked about 5-10 degrees of full extension.  
He had a mild effusion and it was tender to palpation along 
his medial joint line as well as his pes anserinus insertion.  
His quadriceps tendon and patella tendon were nontender, but 
he had mild tenderness at the lateral joint line.  He had no 
masses and ligaments were stable to examination including 
Lachman, anterior and posterior drawer, and medial and 
lateral varus, valgus stresses.  McMurray was positive for 
pain only and there was no palpable click.  The report states 
that X-rays of the knee were essentially normal.  He did have 
a small osteophyte over the posteroinferior portion of the 
patella, but his joint spaces were well maintained.  The 
impression was that, due to the location of his pain and his 
symptoms, it was likely that the veteran had a medial 
meniscus tear.  Finally, the report stated that he was being 
treated symptomatically with nonsteroidal anti-inflammatory 
medications.

The most recent VA examination report is dated July 2002.  A 
copy of the remand and the veteran's C-file were reviewed 
prior to the examination.  The veteran described recurrent 
pain and swelling of the knee, but said that these symptoms 
were not present on a daily basis.  It is also noted that the 
knee was apparently aggravated if he had to do a lot of 
standing and walking and that he experienced stiffness in the 
knee after prolonged periods of sitting.  The veteran also 
complained to the examiner that he was bothered by activities 
such as squatting or going up stairs or steps.  

Upon physical examination, the veteran walked without 
apparent difficulty and was able to stand erect.  The right 
knee had full extension, albeit with pain.  Flexion was to 
110 degrees, although a painful arc of motion from 95 to 110 
degrees was noted, as was slight patellofemoral tenderness.  
No medial or lateral joint line tenderness was noted.  
Lachman's and anterior drawer sign were negative and 
collateral ligaments were stable to stress.  Thigh 
measurements one handbreadth above the superior patellar 
border were 48 cm bilaterally.  The calf measured 41 cm 
bilaterally.  On neurological evaluation of the lower 
extremities, the veteran demonstrated 5/5 strength, with 
intact reflexes and sensation.  He did complain of right knee 
pain with elevation of the leg on straight leg raising.  An 
X-ray confirmed minimal degenerative changes of the 
patellofemoral joint.  

There was no evidence of actual ankylosis of the right knee, 
although there was some limitation of motion of the knee when 
compared with the left knee.  The right knee had 0 to 110 
degrees range of motion and the left knee had 5 degrees of 
recurvatum to 130 degrees of flexion.  Evaluation revealed 
that there was no evidence of subluxation or instability.  

The examiner stated that pain could further limit functional 
ability during flare-ups or with increased use.  However, he 
stated that it was not feasible to attempt to express any of 
that in terms of additional limitation of motion, as this 
could not be determined with any degree of medical certainty.  

The Board finds that the evidence does not show that the 
veteran's right knee disability is productive of more than 
moderate recurrent subluxation or lateral instability.  The 
July 2002 VA examination report stated that the Lachman's and 
anterior drawer sign were negative and collateral ligaments 
were stable to stress.  In fact, there was no evidence of 
subluxation or instability at the time of the examination.  
While the veteran has complained of giving way of the knee, 
objective findings do not, at any time, support more than 
moderate instability.  Therefore, the Board finds that a 
rating in excess of 20 percent under DC 5257 is not 
warranted.  The Board notes that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply to this rating criteria.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

It must be noted that the veteran has been assigned a 
separate 10 percent rating under DC 5010 for traumatic 
arthritis of the right knee based on limited motion and 
painful joint, effective from July 29, 1998.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997) (a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 and rating the knee under both DC's 
would not amount to pyramiding under 38 C.F.R. § 4.14).  

The Board notes that DC 5010 directs that the evaluation be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees and a 30 percent rating is warranted when flexion 
is limited to 15 degrees or extension is limited to 20 
degrees.  

The May 2001 VA examination report stated that the veteran 
was lacking 5 to 10 degrees of (presumably full) extension 
and that he had 95 degrees of flexion.  However, the most 
recent medical evidence is the July 2002 VA examination 
report, which shows that the right knee had 0 to 110 degrees 
range of motion, although it was noted that full extension 
was with pain.  Therefore, even if the May 2001 examination 
report findings were to taken as dispositive of the veteran's 
range of motion, the criteria for a rating in excess of 10 
percent under either DC 5260 or DC 5261 have not been met. 

The Board notes that the veteran has reported that he has 
pain and weakness in his right knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  At his 
most recent VA examination (in July 2002), the veteran did 
complain of right knee pain with elevation of the leg on the 
supine straight leg raising exam.  Yet while he did appear to 
have pain on motion, he was still able to achieve full 
extension.  The examiner made no mention of any muscle loss, 
weakened movement, or incoordination.  Moreover, while the 
examiner did note that pain could further limit functional 
ability during flare-ups or with increased use, he 
nevertheless stated that it was not feasible to attempt to 
express any of that in terms of additional limitation of 
motion as they could not be determined with any degree of 
medical certainty.  The veteran essentially has a range of 
motion in his right knee which is greater than that required 
for a rating in excess of 10 percent rating under Diagnostic 
Codes 5260 or 5261, and there is simply insufficient evidence 
that he has a level of functional loss due to right knee 
pathology which would merit a higher rating when considering 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the claim must be 
denied.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
as a deputy sheriff to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  In this 
regard, the Board has considered the veteran's statements 
that his disabilities interfere with his job duties.  
However, the record is devoid of objective evidence which 
shows that the veteran has lost work time due to his right 
knee disability, or that this disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right knee 
disability warrants no higher than a 20 percent rating. As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  38 U.S.C.A. 
§ 5107 (West 1991 & West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  Accordingly, the claim must be denied.  

B.	Low Back Disability

The veteran is currently rated as 20 percent disabled under 
DC 5292, for degenerative joint disease of the lumbar spine, 
which contemplates moderate limitation of motion.  In order 
to warrant a 40 percent rating under these criteria, there 
must be severe limitation of motion of the lumbar spine.  He 
was previously evaluated under DC 5295 for a lumbosacral 
strain.  

The relevant evidence in this case includes two undated VA X-
ray reports of the lumbar spine, which show a normal lumbar 
spine except for the comment that "mild convexity to the 
right may be positional".  

VA progress notes from December 1997 noted diagnostic 
impressions as chronic low back pain.  

In June 1998, a private physician concluded that he suffered 
from lumbosacral sprain.  In July and August 1998, the 
private physician noted that there was some tenderness at the 
lumbosacral junction, but he did not detect any spasms.  
Sciatic notches were not tender and straight leg raising was 
bilaterally negative for any radicular signs.  It was noted 
that the veteran was given Lortabs and Arthrotec.  In 
addition, the doctor noted that, with his legs straight, the 
veteran was able to bend and touch within 18" of the floor, 
which he noted was "obviously limited".  He also stated 
that the veteran extended 10 degrees, could laterally bend 30 
degrees, and rotated "the same".             

A report of X-rays taken of the lumbar spine by N.W. 
Mississippi Regional Medical Center in July 1998 stated that 
the vertebral body height, disc spaces and curvature were 
normal and the facet joints were intact.  The impression was 
negative lumbar spine.  Records showed that the veteran was 
advised to use moist heat and prescribed medications.
 
At an August 1998 VA examination, the veteran complained of 
constant back pain which sometimes felt like "needles 
sticking" and was sometimes just a diffuse ache.  It was 
noted that the pain was aggravated by certain movements, 
sometimes without a precipitating factor.  He indicated that 
the pain was so severe that it would necessitate bed rest and 
cause him to miss work on these occasions.  He also reported 
that the pain would sometimes radiate to both lower 
extremities and that he would experience occasional numbness 
of the right lower extremity, although he denied any 
paralysis in his lower extremities or any sphincter problems.  
It was noted also that the veteran attended physical therapy 
sessions and used a heating pad, both of which gave him 
partial relief.  It was reported that he was given various 
nonsteroidal anti-inflammatory drugs and that they gave him 
no pain relief.  

Upon examination, the veteran had mild tenderness overlying 
the lumbosacral spine and some spasm in the back muscles.  
The range of motion revealed flexion of 55 degrees, extension 
backward of 15 degrees, and rotation of 25 degrees 
bilaterally.  On straight leg raising he had a positive test 
on the right at 60 degrees.  On the left side, he experienced 
pain in the back at 70 degrees, but the pain did not radiate 
to his lower left extremity.  An X-ray of his lumbosacral 
spine was interpreted as normal. 

At his April 1999 RO hearing the veteran said that he 
experienced a lot of pain with his back and that it caused 
him problems sleeping, sitting, and standing and that he 
missed work on occasion because of the condition.  He also 
stated that he had muscle spasms "maybe 50 percent of the 
time".  He described his back pain as being like "needles 
sticking in you" and that the pain sometimes shot down into 
his legs.  He also stated that he occasionally wore a back 
brace.     

A report by the A.E. Henry Community Center dated August 1999 
assessed the veteran as having low back pain with spasms.   

N.W. Mississippi Regional Medical Center again took X-rays of 
the veteran's lumbar spine in November 2000.  The report 
stated that there was no evidence of acute fracture, 
subluxation, localized disk space narrowing, spondylolysis, 
or spondylolisthesis.  However, it also stated that the 
possibility of a herniated intervertebral disk could not be 
excluded.  Notes from the Methodist Family Medical Clinic 
taken in November 2000 list complaints by the veteran of 
severe lower back pain.  On one report the low back pain was 
listed at an "8" on the severity scale. 

VA progress notes from November 2000 stated that the veteran 
had moderately severe pain in his lower back.  A progress 
note from December 2000 stated that the veteran had 25-30 
degrees of flexion of the lumbar spine with a great deal of 
pain.  VA progress notes from January 2001 stated that he 
described his low back pain as a "pins and needles" 
sensation and that he experienced occasional pain in both 
thighs. 

At a May 2001 VA examination, he had flexion to about 60 
degrees, secondary to pain, extension to about 15 degrees, 
lateral bending to 35 degrees bilaterally, and rotation to 
about 35 degrees bilaterally.  It was reported that he had 
mild tenderness to palpation of his lower lumbar spine and in 
both sacroiliac joints.  His sciatic notches were nontender, 
as was his greater trochanteric region.  He did describe pain 
with moving his shoulders and pelvis as a unit and 
independently.  He had a negative straight leg raise test 
bilaterally, rotation was intact, and motor strength was 5/5.  
His reflexes were 2+ and symmetric, and he had no locomotor 
neuron signs including Babinski and clonus.  He had a normal 
gait and his hips had a full range of motion with no 
tenderness.  X-rays showed a normal lumbar spine, although 
there was some narrowing of both sacroiliac joints, his right 
greater than left and some subchondral sclerosis.  The 
impression was that the veteran had chronic low back pain and 
degenerative joint disease of his right sacroiliac joint that 
was consistent with the location of his pain.        

The most recent VA examination report is from July 2002, 
wherein the veteran described chronic low back pain which 
varied in severity and stated that sitting and standing were 
sometimes bothersome.  He also stated that he had to be 
careful with bending and lifting-type activities.  He walked 
without apparent difficulty and was able to stand erect.  No 
spasm was noted, but he had mild bilateral paravertebral 
tenderness as well as tenderness in the lower midline region 
of the back.  On range of motion testing, he had 60 degrees 
of flexion and 30 degrees of extension.  There was mild low 
back pain, which was greater in extension than flexion.  He 
had right and left lateral bending to 25 degrees with "just 
a little" pain on motion.  He had 20 degrees of right and 
left lateral rotation without pain.  The X-ray of the lumbar 
spine was normal. 

As noted in subsection "A" above, the examiner addressed 
the DeLuca provisions, stating that the veteran had pain on 
range of motion testing and that pain could certainly further 
limit functional ability during flare-ups or with increased 
use.  However, the examiner noted that it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion, as they could not be determined with 
any degree of medical certainty.  No muscle spasm was noted 
on forward bending and there was no unilateral loss of 
lateral spine motion noted.  Nor was there any evidence of 
listing of the spine to the opposite side.  Goldthwait's sign 
was negative and there were no arthritic changes described on 
the X-ray report. The examiner reported that there were no 
symptoms of sciatic neuropathy and although there was some 
limitation of motion of the lumbar spine, there was nothing 
approaching what could be consistent with ankylosis.  

The Board notes that, currently, the veteran's service-
connected low back disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5292 
(2002).  A discussion of DC 5010 is included in subsection 
"A" above.  
 
As noted previously, for a rating of 40 percent under DC 
5292, there must be severe limitation of motion of the lumbar 
spine.  Here, the evidence does not support such a rating; 
the most recent examination report (July 2002) noted that the 
veteran had 60 degrees of flexion and 30 degrees of 
extension.  Thus, the limitation of motion does not nearly 
approach the "severe" level necessary to warrant a 40 
percent rating under DC 5292.      

Consideration is also given to alternative schedular 
criteria, specifically chronic lumbosacral strain which is 
rated under DC 5295.  Under the listed criteria, a 20 percent 
rating is warranted when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion.  In order 
to warrant the next higher rating of 40 percent under DC 
5295, the lumbosacral strain must be severe, with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The evidence 
does not demonstrate such manifestations.  While muscle spasm 
has been noted on occasion this is contemplated by the 
current 20 percent rating.  With respect to the criteria for 
a higher rating, it is noted that there is no evidence of 
listing of the spine to the opposite side, Goldthwait's sign 
was negative and there is no evidence of abnormal mobility.  
As such, an evaluation of the veteran's service-connected 
back disability under DC 5295 would not provide a higher 
evaluation than 20 percent.  

The Board also points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the CAVC) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims.  See DeLuca, supra.  The CAVC held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the veteran has been 
consistent in his complaints of lower back pain.  The VA 
examination report from July 2002 stated that the veteran had 
pain on range of motion testing and that pain could certainly 
further limit functional ability during flare-ups or with 
increased use.  However, the examiner noted that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion, as they could not be 
determined with any degree of medical certainty.  In the July 
2002 examination report, the examiner reported that the 
veteran had "mild" low back pain.  Further, the examiner 
made no mention of any muscle loss, weakened movement, or 
incoordination.  The Board finds that the functional loss and 
pain associated with the service-connected low back is not to 
the extent as to warrant an evaluation higher than 20 
percent.  

As stated above, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order where there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disability, nor has there been a showing of 
interference with his employment as a deputy sheriff to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's statements made at the April 1999 RO hearing that 
his back condition interferes with his job duties.  However, 
the record is devoid of objective evidence which shows that 
the veteran has actually lost work time due to his low back 
disability, or that this disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In brief, the veteran's disability picture does not more 
nearly approximate the criteria for a higher disability 
rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for his service-
connected lumbar spine disability.  As the preponderance of 
the evidence is against his increased rating claim, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  38 U.S.C.A. § 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).       


ORDER

Ratings in excess of 20 percent for a tear of the right 
medial meniscus with right ACL laxity and 10 percent for 
traumatic arthritis of the right knee are denied.

A rating in excess of 20 percent for low back disability is 
denied.  



		
	C.W. SYMANSKI	
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

